DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Tom Tanida on September 2, 2021
The application has been amended as follows: 
1–19.  (Cancelled)  
20.  (Currently Amended)  A substrate treatment apparatus comprising:
a substrate holder including pins that horizontally hold a substrate having an upper surface and a lower surface
an organic solvent nozzle that discharges a predetermined organic solvent having a smaller surface tension than water 
an organic solvent supply pipe that supplies the organic solvent to the organic solvent nozzle;
an organic solvent valve that opens and closes the organic solvent supply pipe;
a heater disposed below where the substrate is held by the substrate holder to heat the substrate from below 
a gas nozzle that blows a gas toward the upper surface of the substrate held by the substrate holder;

a gas valve that opens and closes the gas supply pipe; and
a lift which moves up and down the heater 
a controller configured to: 
	control the substrate holder to rotate the substrate around a vertical rotation axis;
	control the organic solvent valve to open and close the organic solvent supply pipe to discharge the organic solvent from the organic solvent nozzle to the upper surface of the substrate held by the substrate holder to form a liquid film of the organic solvent on the upper surface of the substrate;
	control the heater to raise a temperature of the upper surface of the substrate to, and maintain the temperature at, a predetermined temperature higher than a boiling point of the organic solvent, the predetermined temperature being determined so that the organic solvent in contact with the upper surface of the substrate evaporates to form a gas film of the organic solvent on an entire upper surface of the substrate to support the liquid film of the organic solvent above the gas film; and
	control the lift to move the heater toward and away from the substrate held by the substrate holder to vary a vertical distance therebetween while the substrate is rotated around the vertical rotation axis by the substrate holder and is heated by the heater, 
wherein the controller controls the lift to move up and down the heater between a lower position and an upper position that is higher than the lower position and is spaced apart from the lower surface of the substrate at a distance, and
wherein an amount of heat per unit area of the heater and the distance between the lower surface of the substrate and the heater at the upper position are determined such that the entire upper surface of the substrate is heated up to and maintained at the predetermined temperature.

the substrate holder is accommodated in the internal space,
the cup body includes a peripheral wall having an upper end face,
the lid has a peripheral portion lower surface on which a seal is provided,
the lid is nonrotational, and is vertically movable between an open position to open the opening and a closed position to close the opening, and
the seal abuts against the upper end face of the peripheral wall of the cup body to seal between the cup body and the lid when the lid is located at the closed position.
22.  (Cancelled)  
23.  (Currently Amended)  A substrate treatment apparatus comprising:
a substrate holder including pins that horizontally hold a substrate having an upper surface and a lower surface
an organic solvent flow pipe having a port that discharges a predetermined organic solvent having a smaller surface tension than water onto an upper surface of a substrate held by the substrate holder;
a heater that heats the substrate 
a lift that moves up and down the heater 
a gas flow pipe having a discharge port that discharges a gas 
a controller configured to:
	control the substrate holder to rotate the substrate around a vertical rotation axis;
	control an organic solvent valve to open and close the organic solvent flow pipe to discharge the predetermined organic solvent onto the upper surface of a substrate;
	control the heater to increase a temperature of the upper surface of the substrate to, and maintain the temperature at, a predetermined temperature higher than a boiling point of the organic solvent, the predetermined temperature being so determined as to form a gas film of the organic solvent onto an entire upper surface of the substrate and form a liquid film of the organic solvent above the gas film;
	control the lift to move the heater toward and away from the substrate held by the substrate holder to vary a vertical distance therebetween while the substrate is rotated around the vertical rotation axis by the substrate holder and is heated by the heater; and
	control the gas valve to open and close the gas supply pipe for discharging the gas from the discharge port to the liquid film of the organic solvent formed above the gas film,
wherein the controller controls the lift to move up and down the heater between a lower position and an upper position that is higher than the lower position and is spaced apart from the lower surface of the substrate at a distance, 
wherein an amount of heat per unit area of the heater and the distance between the lower surface of the substrate and the heater at the upper position are determined such that the entire upper surface of the substrate is heated up to and maintained at the predetermined temperature.
24.  (Currently Amended)  The substrate treatment apparatus according to claim 20, 

wherein the controller is configured to control the gas valve to open and close the gas supply pipe for blowing the gas from the gas nozzle toward the upper surface of the substrate, and
wherein the controller is configured to execute:
an organic solvent supply step of opening the organic solvent valve and supplying the organic solvent from the organic solvent nozzle to the upper surface of the substrate held by the substrate holder to form the liquid film of the organic solvent on the upper surface of the substrate;
a higher temperature maintenance step of heating the substrate using the heater to maintain the temperature of the upper surface of the substrate held by the substrate holder at the predetermined temperature so that the organic solvent in contact with the upper surface of the substrate evaporates to form the gas film of the organic solvent on the entire upper surface of the substrate to support the liquid film of the organic solvent above the gas film; and
an organic solvent removal step of opening the gas valve and blowing the gas from the gas nozzle onto the liquid film after the gas film is formed to remove the organic solvent from the upper surface of the substrate held by the substrate holder.
25.  (Previously Presented) The substrate treatment apparatus according to claim 21, wherein the cup body further includes a bottom wall.

REASONS FOR ALLOWANCE

Claims 20, 21, and 23-25 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or fairly suggest a controller that is configured to control the organic solvent valve, the gas valve, the heater, the substrate holder, and the lift as recited in claims 20 and 23.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716